DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28th, 2022 has been entered.  By this amendment, claim 28 has been amended and claim 83 has been newly added.  Claims 3, 4, 8, 9, 11-14, 16, 18, 19, 23, 25, 26, 31, 36-46, 48, and 50-82 have previously been cancelled.  Accordingly, claims 1, 2, 5-7, 10, 15, 17, 20-22, 24, 27-30, 32-35, 47, 49, and 83 are pending in the present application in which claims 1, 28, and 34 are in independent form.
Information Disclosure Statement
Newly submitted IDS filed on February 28th, 2022 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on December 22nd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,205,625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitdidier et al. (U.S. Pub. 2018/0061781), newly cited.
In re claim 28, Petitdidier, in the current embodiment, discloses a bonded structure comprising a semiconductor element 1 comprising active circuitry (i.e., transistors 24/26) and a first bonding layer 6 (see paragraphs [0030]-[0033] and figs. 1A-C and 2); and an obstructive element 12 directly bonded to the semiconductor element 1 without an adhesive along a bonding interface, the obstructive element including an optical obstructive material disposed over the active circuitry (see paragraphs [0030]-[0031] and figs. 1A-1C) and a second bonding layer 3 over the optical obstructive material 12, and the second bonding layer 3 directly bonded to the first bonding layer 6 without an adhesive (see paragraphs [0030]-[0031] and figs. 1A-C).

    PNG
    media_image1.png
    296
    630
    media_image1.png
    Greyscale

In the current embodiment, Petitdidier is silent to that wherein the optical obstructive material configured to obstruct back-side luminescence imaging of the active circuitry.
However, Petitdidier discloses, in another embodiment, as shown in (paragraph [0032]), that, in a conventional manner, in order to carry out an analysis of the components, a hacker would attempt to thin the semiconductor element 1 from the rear face (the back-side), the hacker would thus destroy the obstructive element 12 (the conducting strip) and would be detected.  Petitdidier further discloses in (paragraphs [0040]-[0041] and figs. 4-5), another embodiment, that a chip is protected from rear face attacks.  Particularly, the rear face of a structure of fig. 1B is covered uniformly with an insulating material 40 which fills the openings opposite the conducting pads 3 and 4.  This fill servers to rigidity the structure mechanically to improve opacity or to disturb rear face polishing or chemical attacks.  Therefore, since Petitdidier discloses in some other embodiments that the conductive strip 12 and the insulating material 40 which covered the rear surface (back-side) of the semiconductor element 1 and which would protect the semiconductor element 1 from back-side attacks.  Specifically, Petitdidier discloses that the conductive strip 12 and the insulating material 40 improve opacity and thus serves as an optical obstructive material which is configured to obstruct back-side luminescence imaging of the active circuitry.

    PNG
    media_image2.png
    282
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    586
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching in the other embodiments of Petitdidier as shown in figs. 4-5 into the embodiment as shown in figs. 1A-C and 2 of Petitdidier in order to enable the optical obstructive material configured to obstruct back-side luminescence imaging of the active circuitry in Petitdidier to be formed because Petitdidier suggested that the optical obstructive material (conductive strip 12/insulating material 40) improve opacity and thus is configured to obstruct luminescence imaging of the active circuity of the semiconductor element.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 29, as applied to claim 28 above, Petitdidier discloses wherein the optical obstructive material 12/40 comprises a light-blocking material (opacity material) (see paragraph [0041]).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 30, as applied to claim 29 above, Petitdidier discloses wherein the light-blocking material 12/40 is configured to block light a wavelengths in a range of 750 nm to 1500 nm (see paragraph [0041]).  Note that, Petitdidier teaches that the light-blocking material can be polymer or silicon oxide which is capable of blocking light having wavelengths in a range of 750 nm to 1500 nm.
In re claim 32, as applied to claim 28 above, Petitdidier discloses wherein the optical obstructive material 12/40 comprises an optical filter (see paragraphs [0040]-[0041]).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 33, as applied to claim 28 above, Petitdidier discloses wherein the optical obstructive material comprises a light-scattering material (see paragraphs [0040]-[0041]).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
     Allowable Subject Matter
Claims 1, 2, 5-7, 10, 15, 17, 20-22, 24, 27, 34, 35, 47, 49, and 83 are allowed over prior art of record.
      Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claims 1 and 34, in particular, prior art of record does not teach “an obstructive element directly bonded to the semiconductor element without an adhesive along a bonding interface, the obstructive element including an obstructive material disposed over the active circuitry and the second bonding layer over the obstructive material, the second bonding layer directly bonded to the first bonding layer without an adhesive, the obstructive material having a higher hardness than the semiconductor element being configured to obstruct external access to the active circuitry", as recited in independent claim 1 and “wherein the obstructive element includes an obstructive material disposed over the active circuitry, the obstructive material having a hardness higher than the semiconductor element and being configured to obstruct external access to the active circuitry, the second bonding layer disposed over the obstructive material”, as recited in independent claim 34..
Claims 2, 5-7, 10, 15, 17, 20-22, 24, 27, 35, 47, 49 and 83 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Applicant’s Amendment and Arguments
The terminal disclaimer filed on December 22nd, 2021 has been approved.  Thus, the non-statutory double patenting rejection of claims 1, 2, 4, 7-9, 11-14, 16, 19, 21, 22, 24, 25, 27, 29-32, 34, 35, 40, 44, 48, 49, and 51 over the co-pending Application No. 16/846,177 has been obviated.
With respect to independent claims 1 and 34, Applicant’s arguments (see Applicant’s remarks on page 7, line 12, to page 10, line 11) are persuasive and thus the rejection of independent claims 1 and 34 over Katkar has been withdrawn.
Applicant’s arguments with respect to claim(s) 28-30, 32, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uzoh et al.		U.S. Patent 10,204,893	Feb. 12, 2019.
Eaton et al.		U.S. Pub. 2008/0251906	Oct. 16, 2008.
Patti et al.		U.S. Pub. 2008/0006938	Jan. 10, 2008.
Lower et al.		U.S. Patent 9,196,555	Nov. 24, 2015.
Boone et al.		U.S. Patent 8,581,108	Nov. 12, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892